Name: European Investment Bank: Decision of the Board of Governors of 30 December 1977 amending the Statute of the European Investment Bank to take account of the adoption of a new definition of the Bank's unit of account
 Type: Decision
 Subject Matter: monetary economics;  monetary relations;  EU institutions and European civil service
 Date Published: 1978-07-24

 24.7.1978 EN Official Journal of the European Communities L 199/1 DECISION OF THE BOARD OF GOVERNORS of 30 December 1977 amending the Statute of the European Investment Bank to take account of the adoption of a new definition of the Bank's unit of account THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, Considering that 1 October 1977 marked the entry into force of the Treaty amending certain provisions of the Protocol on the Statute of the European Investment Bank which was signed on 10 July 1975, Considering that, by virtue of the new provisions of Articles 4 (1) and 7 (4), the Board of Governors, acting unanimously on a proposal from the Board of Directors, may amend the definition of the unit of account and the method of converting sums expressed in units of account into national currencies and vice versa, Having regard to the proposal of the Board of Directors of 10 November 1977, DECIDES: 1. That the second paragraph of Article 4 (1) of the Bank's Statute, defining the unit of account, shall be amended to read as follows: The value of the unit of account shall be equal to the sum of the following amounts of the national currencies of the Member States: German mark 0Ã 828 Pound sterling 0Ã 0885 French franc 1Ã 15 Italian lira 109 Dutch guilder 0Ã 286 Belgian franc 3Ã 66 Luxembourg franc 0Ã 14 Danish krone 0Ã 217 Irish pound 0Ã 00759 2. That Article 7 (3) of the Statute defining the method of converting the unit of account of the Bank into national currencies and vice versa shall be amended to read as follows: For the purpose of this Article, the parity of the currency of a Member State in relation to the unit of account defined in Article 4 shall be taken as the rate for converting the unit of account into this currency and vice versa based on market rates. In compliance with the new Article 7 (3) of the Bank's Statute, it is also decided: that the method for calculating the unit of account of the Bank shall be the same as that adopted pursuant to the Decision of the Council of the European Communities of 21 April 1975 on the definition and conversion of the European unit of account. For the Board of Governors Chairman K. HEINESEN Secretary H. LENAERT